DETAILED ACTION
1.	This office action is in response to the amendment filed on 8/24/2022.
	Claim 21 has been amended.  Claims 1-21 are pending in this present application.
	Claims 7-8, 11-15 were previously withdrawn.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute} so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatulory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s} because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 6.g., in re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998): in re Goodman, 11 F.3d 1646, 29 USPO2d 2010 (Fed. Cir. 1993); In re LongL, 759 F.2d 887, 225 USPG 645 (Fed. Cir. 1985): in re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982): In re Vogel, 422 F.2d 438, 164 USP 619 (CCPA 1970): and in re Thorington, 416 F.2d 528, 163 USPQ 644 (COPA 1969}.
13. A timely fled terminal disclaimer in compliance with 37 CFR 1.321 (c} or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
14. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CER 3.7300}.
 Claims 1, 19, 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,5, 11 of U.S. co-pending application 16/639,209 . Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited U.S. co-pending application 16/639,209. In particular, claim 1 of ‘209 includes at least the limitations found in claim 1 of the instant application, e.g., an artificial chordae tendineae implantation system, comprising a clamping device, a puncture device and a pushing device, the pushing device comprises a pushing shaft. (See inre Goodman, 17 F. 3c 1046, 29 USPGQed 2010 (Fed Cir. 1993); once an applicant has received a patent for a species or amore specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
As to claims 19, 20 are not patentably distinct from each other because they are essentially the same as to claims 5, 11 in the co-pending US application 16/639,209.
As to claims 2-6, 9-10, 16-18, 21 are also rejected on the ground of non statutory obviousness type double patenting due to their dependency from claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see page 7, filed on 8/24/2022, with respect to claim 21 has been fully considered and are persuasive.  The previous 112 (b) has been withdrawn. 
Further, it is suggested that the applicant needed to file a terminal disclaimer in the next applicant’s response in order to put the application in a better condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771